Citation Nr: 0009875	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-03 387	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
paresthesia of the right lateral femoral cutaneous nerve.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1966. 

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied service connection 
for right knee impairment secondary to service-connected 
right thigh scar; increased evaluation for service-connected 
right thigh scar; increased evaluation for service-connected 
paresthesia right lateral femoral cutaneous nerve; 
entitlement to total disability evaluation based on 
individual unemployability (TDIU); and, entitlement to 
nonservice-connected pension.  

In his August 1996 Notice of Disagreement, the veteran's 
disagreement was limited to issues pertaining to "the right 
lower extremity and individual unemployability."  In the 
August 1996 Statement of the Case and the August 1999 
Supplemental Statement of the Case, the RO addressed only the 
issues of TDIU and right leg nerve impairment.  However, the 
November 1995 rating addressed other right lower extremity 
claims beyond the claim pertaining to nerve impairment, 
namely service connection for right knee impairment secondary 
to service-connected right thigh scar and denial of increased 
evaluation for service-connected right thigh scar.  The Board 
considers the Notice of Disagreement adequate to necessitate 
the issuance of a Statement of the Case as to those 
additional claims.  Accordingly, the matters are remanded to 
the RO for disposition as appropriate.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

The Board also notes that the remanded issues are 
inextricably intertwined with the veteran's TDIU claim.  As 
this issue cannot fairly be resolved presently, the Board's 
consideration of the TDIU claim is also remanded pending 
completion of the development and adjudication concerning 
entitlement to service connection for a right knee disability 
and the claim for an increased rating for the scar. 

In the absence of a Notice of Disagreement pertaining to 
denial of a nonservice-connected pension, the November 1995 
determination denying entitlement to pension became final 
after the passage of one year.  The Board also notes that the 
veteran's representative's has again raised the issue of non-
service connected pension in its January 2000 Informal 
Hearing Presentation.  Inasmuch as the Board is without 
jurisdiction as to that claim, it is referred to the RO for 
disposition as appropriate.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for increased rating for right lateral 
femoral cutaneous nerve has been developed by the RO.  

2.  The right lateral femoral cutaneous nerve disability 
manifests symptomatology no greater than mild to moderate 
paralysis.


CONCLUSION OF LAW

A compensable rating for paresthesia of the right lateral 
femoral cutaneous nerve is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. 4.1-4.14, 4.123, 4.124a, 
Diagnostic Code 8629 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to this issue. 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  See 38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  See 38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  See 
38 C.F.R. § 4.1.  The present level of disability is of 
primary concern where service connection has been established 
and an increase in the disability rating is at issue.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's claims.  The Board 
has found nothing in the historical record which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to the veteran's disability 
at issue beyond that set out below.  

The veteran's service medical records reveal that he was 
treated for a tender, red raised area (boil) of the right leg 
in April 1964.  Incision and drainage of the boil were 
performed.  When examined during service in December 1965 to 
extend service commitment and when examined in October 1966 
for separation from service, the veteran was noted to have a 
residual scar on the lateral side of the right upper leg.  No 
impairment was noted.

The veteran had complaints of burning, numbness and tingling 
of the lower right thigh which was associated with the boil 
excision.  Service connection (noncompensable) was 
established by a January 1991 rating for a questionable 
neuroma characterized as paresthesia right lateral femoral 
cutaneous nerve disability.  The medical opinion underlying 
the decision to recognize service connection indicated that 
the boil had resulted in scarring of the subcutaneous tissue, 
probably leading to some entrapment of the subcutaneous 
nerve.  

A surgical consultation from March 1993 showed the veteran 
was then seen for a recent work related back injury, 
radiating to the right leg.  A psychiatric consultation 
report dated in May 1993 from Allen M. Weinert, Jr., M.D. 
noted then current symptomatology of burning pain in the 
right lateral anterior thigh aggravated by standing and 
relieved by using a cane.  The physician concluded that the 
veteran's medical symptomatology at that time was most likely 
attributable to a work related exacerbation in February 1993.  
An August 1993 orthopedic examination showed low back pain 
with pain in the lateral right thigh.  In October 1993, the 
veteran presented with paresthesia in the distal right thigh 
all beyond the point at which he had a furuncle drained and 
presumably due to some injury to a minor branch of the 
lateral femoral cutaneous nerve.  There was no atrophy, 
deformity or fasciculations noted.  Motor examination showed 
no loss.  Sensory examination showed differences in 
perception to pinprick over a wide area not consistent with 
the same dermatome.  The examiner indicated that the 
veteran's symptomatology could not be accounted for in 
relation to the lateral femoral cutaneous nerve.  

The current pathology is summarized by a September 1995 
report of a VA peripheral nerve examination.  The veteran had 
a smooth, normal based gait with good arm swing.  He could 
walk on heel and toes without any difficulty.  On individual 
muscle testing of both legs there was 5/5 strength to the 
iliopsoas, hamstrings, quads, abductors of the leg, and 
extensors of the foot, with no atrophy of any of those muscle 
groups.  The veteran had a very tiny, well-healed surgical 
scar on his right later thigh.  Palpation of the scar was 
nontender.  The veteran reported an area of paresthesia and 
slight sensation loss.  The area ran from slightly above the 
scar and medial, going down towards the knee, and then 
laterally.  The examining physician found touch and 
temperature sensation normal throughout the lateral thigh and 
lower leg.  Palpation of the area did not reveal any focal 
areas of tenderness.  Deep pressure over the scar gave mild 
discomfort, and the examiner expressed surprise at being 
unable to find a focal area of tenderness.  The examining 
physician gave his impression as

Previous superficial boil of the right 
lateral lower thigh which was lanced in 1965 
and has healed well.  There is no evidence on 
my examination of recurrent wound infections 
or persistent would infections.  The 
[veteran] now complains that he has both 
paresthesia and pain in a distribution that 
is approximately 5 x 5 cm but extends 
primarily lower than the scar but actually 
comes back above and medial to the scar.  It 
maps out in the rough distribution of the 
right cutaneous foraminal nerve but is a 
little strange that it is higher than the 
actual scar.  I could find no pressure points 
to support a ganglion but that is a 
possibility.  I have recommended an EMG be 
done to evaluated [sic] the lateral femoral 
cutaneous nerve and see if by chance there is 
any evidence of a ganglion that occurred 
secondary to previous abscess.  On my 
clinical exam, however, I do not find one.  

On EMG studies of the right leg and paraspinous muscles were 
normal.  The examining physician found no sign of femoral 
nerve abnormalities or radicular lesions.  Distribution was 
not classic for meralgia paresthetica.  The examining 
physician could not demonstrate any abnormalities, but noted 
that EMG is not necessarily diagnostic of a ganglion or 
neuroma. 

VA outpatient treatment records indicate the veteran was seen 
in August 1997 for complaints of back and right leg problems.  
The veteran reported difficulty getting around, walking - 
ability limited to one mile, low exercise capacity, and 
lameness and pain after being up for two hours.  The 
veteran's back had normal curvature and alignment.  Muscle 
strength and reflexes in the legs were equal.  There was a 
tiny scar laterally on the right upper leg with no palpable 
defects.  The veteran described numbness of the surrounding 
area.  There was no foot drop or peripheral loss of 
sensation.  The examining physician diagnosed chronic back 
and leg discomfort of uncertain cause.  

In September 1998, the veteran underwent a VA scar 
examination.  The examiner noted the veteran's medical 
history and found mild tenderness in the general region 
around the right thigh scar, which was a 1x1-cm soft 
indention type of scar and well healed.  No keloid was noted.  
Texture was normal.  No adherence was noted with palpation of 
the area.  No ulceration or breakdown was noted.  There was a 
minor depression.  There was no underlying deep tissue loss 
noted.  No inflammation or edema was noted.  Skin tone and 
scar color were the same coloration.  Disfigurement was 
minor.  There was no limitation of function related to the 
scar.  The examiner diagnosed minor scar on right thigh.  

In November 1998, the veteran underwent a VA peripheral 
nerves examination.  The examiner noted the veteran's medical 
history, his complaints of burning and tingling sensations, 
and his report of recently starting new employment.  The 
examiner found decreased sensation to light touch and 
vibration to the right lower extremity, and hypersensitivity 
to light touch to the right lateral thigh from the area of 
the scar to just above the right knee.  Deep tendon reflexes 
were 2+ for all four extremities, except that when Babinski 
test was performed the left foot was hyper-responsive in its 
jerk at 3+ and the right foot was minimally responsive at 1+.  
Strength of the left lower extremity was 5/5, and strength of 
the right lower extremity is 3/5 against resistance.  The 
veteran was able to feel mono-filament in all areas of both 
feet.  Upon rising from the chair, the veteran's position was 
very stiff.  His gait was significantly antalgic, favoring 
the right leg.  Findings of an October 1998 EMG were 
consistent with mild membrane irritability in the right 
medial, gastrocnemius and complex repetitive discharges, 
which are compatible with old nerve irritation.  Motor unit 
changes were seen of the right tibialis anterior and the 
peroneus longus, which are also innervated muscles.  The 
examiner diagnosed paresthesia/dysesthesia related to 
mononeuropathy of the right lateral femoral cutaneous nerve.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The law provides that where paralysis of the external 
cutaneous nerve of the thigh is incomplete and mild or 
moderate, a noncompensable rating is assigned.  Where severe 
to complete, a 10 percent evaluation is assigned.  See 38 
C.F.R. 4.124a, Diagnostic Code 8629.  When the involvement is 
wholly sensory, the rating should be for mild, or at most, 
the moderate degree.  See 38 C.F.R. § 4.124a.  In applying 
the law to the existing facts, the Board finds that the 
veteran's nerve impairment is no more than mild to moderate 
in severity.

Both private medical records and VA records demonstrate that 
the level of severity of the veteran's right lateral femoral 
cutaneous nerve paresthesia is best characterized as mild to 
moderate.  There is evidence of pain of questionable etiology 
and, which, even if associated entirely with the right 
lateral femoral cutaneous nerve, is not clinically reported 
to be of such severity as to warrant a compensable 
evaluation.  There is no significant atrophy or motor 
impairment associated with the disability, and the disability 
(paresthesia) is wholly sensory.  After a comprehensive 
review of the record, the Board finds that the clinical 
findings do not demonstrate that a compensable rating is 
warranted in accordance with the governing criteria.

An extraschedular evaluation is likewise not appropriate as 
the paresthesia of the right lateral femoral cutaneous nerve 
is not so unusual and exceptional as to render impractical 
the application of the regular rating standards, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The Board has 
taken under consideration the concept that the higher of two 
possible evaluations should be assigned whenever appropriate, 
but it does not find that this guideline has application to 
the current appeal.


ORDER

An increased (compensable) rating for paresthesia of the 
right lateral femoral cutaneous nerve is denied.


REMAND

As referenced above, the claims of entitlement to service 
connection for a right knee impairment secondary to service-
connected right thigh scar and for increased evaluation for 
service-connected right thigh scar are being remanded in 
accordance with the principles set forth in Manlincon v. 
West, 12 Vet. App. 238 (1999).  In the past, the Board has 
referred such matters back to the RO for appropriate action.  
However, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that the proper action is to REMAND the 
issue to the RO for appropriate action.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step 
was for the RO to issue an SOC on the denial of the [ ] 
claim, and the Board should have remanded that issue to the 
RO, not referred it there, for issuance of that SOC.")  

Moreover, since the veteran's claim for TDIU is based on the 
effects of the veteran's service connected disabilities, the 
issues of service connection for right knee impairment 
secondary to service-connected right thigh scar and increased 
evaluation for service-connected right thigh scar are 
inextricably intertwined with the claim for TDIU.  As such, 
the Board will necessarily defer consideration of the claim 
for TDIU until the RO adjudicates the service connection and 
increased evaluation claims.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should issue a SOC on the 
appeals initiated by the veteran from the 
November 1995 rating decision, which 
denied service connection for right knee 
impairment secondary to service-connected 
right thigh scar and for increased 
evaluation for service-connected right 
thigh scar.  The veteran and his 
representative should be clearly advised 
of the need to file a Substantive Appeal 
if the veteran wishes to complete an 
appeal from those determinations.  

2.  The RO should then readjudicate the 
claim for TDIU.  The RO should analyze 
the current degree of unemployability 
attributable to the veteran's service-
connected conditions as compared to the 
degree of unemployability attributable to 
his nonservice-connected conditions.  

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

